UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6348




UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus



JEFFREY RANDALL BREEDEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(CR-00-20; CA-02-1098-7)


Submitted: April 27, 2006                       Decided: May 1, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey Randall Breeden, Appellant Pro Se. Alan Hechtkopf, Samuel
Robert Lyons, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jeffrey Randall Breeden seeks to appeal the district

court’s orders denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000) and his motion for reconsideration.                          The orders are

not    appealable      unless       a    circuit       justice     or    judge   issues    a

certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                            28 U.S.C. §

2253(c)(2)      (2000).         A       prisoner       satisfies     this    standard     by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural rulings by the district

court are likewise debatable.                  See Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.    Lee,    252     F.3d       676,    683    (4th   Cir.      2001).     We    have

independently reviewed the record and conclude that Breeden has not

made   the   requisite        showing.           Accordingly,        although    we     grant

Breeden’s motion to supplement his informal brief, we deny a

certificate of appealability and dismiss the appeal.                               See also

United States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005) (holding

that   United       States    v.    Booker,        543   U.S.    220     (2005),    is    not

retroactively applicable to cases on collateral review).                                  We

dispense with oral argument because the facts and legal contentions




                                               - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 3 -